OPINION — AG — (1) WE TAKE NOTICE OF THE FACT THAT ANY COUNTY ROAD IS A PUBLIC HIGHWAY, AND, THE FOREGOING CONSIDERED WITH THIS FACT, WE THEREFORE CONCLUDE THAT A COUNTY ROAD CANNOT BE A PLACE " LEGALLY AVAILABLE " TO A MOTOR CARRIER FOR THE DUMPING, DISPERSING, OR OTHER RELEASING OF SALT OR SALT WATER. EACH CONCLUSION DICTATES A NEGATIVE TO YOUR FIRST QUESTION. (2) THAT IS TO SAY, ANY PERMITTING OR CONSENTING BY THE COUNTY COMMISSIONERS TO THE PLACING OF SALT OR SALT WATER ON A COUNTY ROAD BY A MOTOR CARRIER WOULD HAVE THE EFFECT OF AIDING AND ABETTING IN A VIOLATION OF THE STATUTES, I.E., IN THE COMMISSION OF A CRIME. AND ANY PERSON WHO AIDS OR ABETS IN THE COMMISSION OF A CRIME ARE PRINCIPLES  TO THAT CRIME. 21 Ohio St. 1961 172 [21-172] CITE: 47 Ohio St. 1965 Supp. 177.1-177.3, [47-177.1] — [47-177.3], 47 Ohio St. 1965 Supp., 177.1 [47-177.1], 47 Ohio St. 1965 Supp., 177.3 [47-177.3] (HUGH COLLUM) ** SEE: OPINION NO. 76-380 (1976) **